PEON, C. J.
The defendant’s plea admitted the assault as charged, denying only the intent. It was an admission that the assault was made with a weapon. Section 4848 of the Revised Code provides, that when the assault is with a stick or other weapon, the solicitor is entitled, on a conviction, to a fee of fifteen dollars.
The two dollars county tax was properly embraced in the bill of costs. Section 136 of the revenue law of 1868 did not repeal section 913 of the Revised Code, nor did it repeal the statutes in reference to the fees and costs of judicial litigation.
The judgment is affirmed, at the costs of appellant.